 

 

SECOND LIEN TERM SECURITY AGREEMENT

By

FOAMEX L.P.,

as Borrower,

and

THE GUARANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

______________________

Dated as of February 12, 2007

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

PREAMBLE

1

RECITALS

1

AGREEMENT

2

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.

Definitions

2

SECTION 1.2.

Interpretation

10

SECTION 1.3.

Resolution of Drafting Ambiguities

10

SECTION 1.4.

Perfection Certificate

10

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1.

Grant of Security Interest

10

SECTION 2.2.

Filings

12

SECTION 2.3.

Second and Third Priority Nature of Liens

12

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

 

SECTION 3.1.

Delivery of Certificated Securities Collateral

13

SECTION 3.2.

Perfection of Uncertificated Securities Collateral

14

SECTION 3.3.

Financing Statements and Other Filings; Maintenance of

 

Perfected Security Interest

14

SECTION 3.4.

Other Actions

15

SECTION 3.5.

Joinder of Additional Guarantors

18

SECTION 3.6.

Supplements; Further Assurances

19

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 4.1.

Title

20

SECTION 4.2.

Validity of Security Interest

20

SECTION 4.3.

Defense of Claims; Transferability of Pledged Collateral

20

 

-i-

 

--------------------------------------------------------------------------------



Page

 

SECTION 4.4.

Other Financing Statements

20

SECTION 4.5.

Chief Executive Office; Change of Name; Jurisdiction of

 

 

    Organization

20

SECTION 4.6.

Location of Inventory and Equipment

21

SECTION 4.7.

Due Authorization and Issuance

21

SECTION 4.8.

Consents, etc

22

SECTION 4.9.

Pledged Collateral

22

SECTION 4.10.

Insurance

22

SECTION 4.11.

Term Collateral Accounts

22

 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

SECTION 5.1.

Pledge of Additional Securities Collateral

23

SECTION 5.2.

Voting Rights; Distributions; etc

23

SECTION 5.3.

Defaults, etc

24

SECTION 5.4.

Certain Agreements of Pledgors As Issuers and Holders of

 

Equity Interests

25

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

 

SECTION 6.1.

Grant of Intellectual Property License

25

SECTION 6.2.

Protection of Collateral Agent’s Security

25

SECTION 6.3.

After-Acquired Property

26

SECTION 6.4.

Litigation

27

 

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

SECTION 7.1.

Maintenance of Records

27

SECTION 7.2.

Legend

28

SECTION 7.3.

Modification of Terms, etc

28

SECTION 7.4.

Collection

28

 

ARTICLE VIII

 

TRANSFERS

 

SECTION 8.1.

Transfers of Pledged Collateral

28

 

-ii-

 

--------------------------------------------------------------------------------



Page

 

ARTICLE IX

 

REMEDIES

 

SECTION 9.1.

Remedies

29

SECTION 9.2.

Notice of Sale

31

SECTION 9.3.

Waiver of Notice and Claims

31

SECTION 9.4.

Certain Sales of Pledged Collateral

31

SECTION 9.5.

No Waiver; Cumulative Remedies

33

SECTION 9.6.

Certain Additional Actions Regarding Intellectual Property

33

 

ARTICLE X

 

APPLICATION OF PROCEEDS

 

SECTION 10.1.

Application of Proceeds

34

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1.

Concerning Collateral Agent

34

SECTION 11.2.

Collateral Agent May Perform; Collateral Agent Appointed

 

Attorney-in-Fact

35

SECTION 11.3.

Continuing Security Interest; Assignment

36

SECTION 11.4.

Termination; Release

36

SECTION 11.5.

Modification in Writing

37

SECTION 11.6.

Notices

37

SECTION 11.7.

Governing Law, Consent to Jurisdiction and Service of Process;

 

Waiver of Jury Trial

37

SECTION 11.8.

Severability of Provisions

37

SECTION 11.9.

Execution in Counterparts

37

SECTION 11.10.

Business Days

37

SECTION 11.11.

No Credit for Payment of Taxes or Imposition

37

SECTION 11.12.

No Claims Against Collateral Agent

38

SECTION 11.13.

No Release

38

SECTION 11.14.

Obligations Absolute

38

SECTION 11.15.

Intercreditor Agreement

39

 

 

SIGNATURES

S-1

EXHIBIT 1

Form of Issuer’s Acknowledgment

EXHIBIT 2

Form of Pledge Amendment

EXHIBIT 3

Form of Joinder Agreement

EXHIBIT 4

Form of Second Lien Copyright Security Agreement

 

-iii-

 

--------------------------------------------------------------------------------



EXHIBIT 5

Form of Second Lien Patent Security Agreement

EXHIBIT 6

Form of Second Lien Trademark Security Agreement

EXHIBIT 7

Perfection Certificate

 

-iv-

 

--------------------------------------------------------------------------------



 

 

SECOND LIEN TERM SECURITY AGREEMENT

This SECOND LIEN TERM SECURITY AGREEMENT dated as of February 12, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the provisions hereof, this “Agreement”) made by and
among FOAMEX L.P., a Delaware limited partnership (the “Borrower”), FOAMEX
INTERNATIONAL INC., a Delaware corporation ( “Holdings”), and the other
Guarantors listed on the signature pages hereto (together with Holdings, the
“Original Guarantors”) or from time to time party hereto by execution of a
Joinder Agreement (the “Additional Guarantors,” and together with the Original
Guarantors, the “Guarantors”), as pledgors, assignors and debtors (the Borrower,
together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of BANK OF AMERICA, N.A., in its capacity as collateral agent pursuant to the
Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

R E C I T A L S :

A.           The Borrower, Holdings, the Original Guarantors, the Collateral
Agent, Bank of America, N.A. as Administrative Agent, and the lending
institutions listed therein (the “Lenders”) have entered into that certain
second lien term credit agreement, dated as of February 12, 2007 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; which term shall also include and refer to any increase in
the amount of indebtedness under the Credit Agreement and any refinancing or
replacement of the Credit Agreement (whether under a bank facility, securities
offering or otherwise) or one or more successor or replacement facilities
whether or not with a different group of agents or lenders (whether under a bank
facility, securities offering or otherwise) and whether or not with different
obligors upon the Administrative Agent’s acknowledgment of the termination of
the predecessor Credit Agreement).

B.           Each Guarantor has, pursuant to its Second Lien Term Guaranty,
unconditionally guaranteed the Secured Obligations.

C.           The Borrower and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D.           This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties (as hereinafter defined) to secure
the payment and performance of all of the Secured Obligations.

E.            It is a condition to (i) the obligations of the Lenders to make
the Loans under the Credit Agreement and (ii) the performance of the obligations
of the Secured Parties

 

--------------------------------------------------------------------------------



-2-

 

under Swap Contracts and Treasury Management Agreements that constitute Secured
Obligations that each Pledgor execute and deliver the applicable Loan Documents,
including this Agreement.

F.            In order to secure the obligations under the First Lien Credit
Agreement (as defined in the Credit Agreement), the Pledgors are concurrently
granting to the First Lien Collateral Agent (as defined below) for the benefit
of the holders of obligations under the First Lien Credit Agreement and certain
other secured parties, a first priority security interest in the Pledged
Collateral, it being understood that the relative rights and priorities of the
grantees in respect of the Pledged Collateral are governed by the Intercreditor
Agreement (as defined in the Credit Agreement).

G            Notwithstanding anything herein to the contrary, the lien, hypothec
and security interest granted to the collateral agent pursuant to this Agreement
and the exercise of any right or remedy by the collateral agent hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
February 12, 2007 as the same may be amended, restated, amended and restated,
supplemented, modified or replaced from time to time (the “Intercreditor
Agreement”) among Bank of America, N.A., as First Lien Term Collateral Agent,
Bank of America, N.A., as Second Lien Term Collateral Agent, Bank of America,
N.A., as Revolving Administrative Agent, Bank of America, N.A., as Control
Agent, and the Loan Parties (as defined therein) from time to time a party
thereto. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.

Definitions.

(a)          Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:

 

--------------------------------------------------------------------------------



-3-

 

“Accounts”; “Bank”; “Certificated Securities”; “Chattel Paper”; “Commercial Tort
Claim”; “Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Records”;
“Securities Account”; “Securities Intermediary”; “Security Entitlement”;
“Supporting Obligations”; “Tangible Chattel Paper;” and “Uncertificated
Security”.

(b)          Terms used but not otherwise defined herein that are defined in the
Credit Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.02 and 1.06 of the Credit Agreement shall apply herein mutatis
mutandis.

 

(c)

The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Bailee Letter” shall mean a letter in a form that is reasonably satisfactory to
the Collateral Agent.

“BofA Accounts” shall mean lockbox accounts number 3750206876, 750325553 and
018076-932-3 established by the Borrower at Bank of America, N.A.

 

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or personal property lease contracts and
agreements and all other contracts or agreements (in each case, whether written
or oral, or third party or intercompany), between such Pledgor and any third
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

 

--------------------------------------------------------------------------------



-4-

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Control Agent” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreements, the Securities Account Control Agreements and the Commodity Account
Control Agreements.

“Control Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications thereof made by such Pledgor, in each
case, whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights, (ii) 
renewals thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and all accounts and
sub-accounts relating to any of the foregoing accounts and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

“Discharge of First Lien Term Obligations” shall have the meaning assigned to
such term in the Intercreditor Agreement.

“Discharge of Revolving Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

 

--------------------------------------------------------------------------------



-5-

 

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Accounts” means, collectively, (i) any Deposit Account or Securities
Account that is maintained with an average daily balance not exceeding $10,000
at any time; provided that the aggregate average daily balance of all such
Deposit Accounts and Securities Accounts excluded pursuant to this clause (i),
shall not exceed $1,000,000, and (ii) any Deposit Account or Securities Account
that is a fiduciary or similar account for the benefit of employees.

“Excluded Property” shall mean

(a)          any permit or license issued by a Governmental Authority to any
Pledgor or any agreement to which any Pledgor is a party, in each case, only to
the extent and for so long as the terms of such permit, license or agreement or
any Requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such permit, license or agreement in favor of
the Collateral Agent (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity);

(b)          assets owned by any Pledgor on the date hereof or hereafter
acquired that are subject to a Lien permitted to be incurred pursuant to Section
7.01(j), (l) or (o) of the Credit Agreement if the contract or other agreement
in which such Lien is granted (or the documentation providing for the
obligations subject to such Lien) validly prohibits the creation of any other
Lien on such assets ; and

(c)          any Pledged Securities which are specifically excluded from the
definition of Pledged Securities by virtue of the proviso to such definition;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the Credit Agreement.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including

 

--------------------------------------------------------------------------------



-6-

 

indemnification rights and remedies, and claims for damages or other relief
pursuant to or in respect of any Contract), (ii) all know-how and warranties
relating to any of the Pledged Collateral or the Mortgaged Property, (iii) any
and all other rights, claims, choses-in-action and causes of action of such
Pledgor against any other Person and the benefits of any and all collateral or
other security given by any other Person in connection therewith, (iv) all
guarantees, endorsements and indemnifications on, or of, any of the Pledged
Collateral or any of the Mortgaged Property, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Pledged Collateral or any of the Mortgaged Property,
including all customer or tenant lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority, except in each case for Excluded Property.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark or Intellectual Property License with
respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

 

--------------------------------------------------------------------------------



-7-

 

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all written license agreements to which such Pledgor is a party with
any other party other than an Affiliate or Subsidiary with respect to any
Patent, Trademark or Copyright or any other patent, trademark or copyright,
whether such Pledgor is a licensor or licensee, under any such license
agreement, subject in each case to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such license agreements.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule11 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
documents evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a Security, whether certificated or
uncertificated, Security Entitlement, Securities Accounts, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
3 hereto.

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of any Pledgor.

“Mortgaged Property” shall have the meaning assigned to such term in the
Mortgages.

“Motor Vehicles” shall mean all trucks, trailers, tractors, service vehicles,
automobiles and other registered mobile equipment of the Loan Parties.

“Original Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continua-

 

--------------------------------------------------------------------------------



-8-

 

tions-in-part thereof and amendments thereto, (iv) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties and attached hereto as
Exhibit 7, and each other Perfection Certificate (which shall be in form
reasonably acceptable to the Collateral Agent) executed and delivered by the
applicable Guarantor in favor of the Collateral Agent for the benefit of the
Secured Parties contemporaneously with the execution and delivery of each
Joinder Agreement executed in accordance with Section 3.5 hereof.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on
Schedules 10(a) and 10(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests; provided, however, that with
respect to the voting Equity Interests of any Foreign Subsidiary (other than any
Canadian Subsidiary) or Foamex Asia Co., Ltd., Pledged Securities shall not
include any such voting Equity Interests to the extent in excess of 65% of the
aggregate outstanding voting Equity Interests of such Foreign Subsidiary or
Foamex Asia Co., Ltd.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

--------------------------------------------------------------------------------



-9-

 

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other personal property giving rise
to such right to payment and all Collateral Support and Supporting Obligations
related thereto and all Records relating thereto.

“Second Lien Term Copyright Security Agreement” shall mean an agreement
substantially in the form of Exhibit 4 hereto.

“Second Lien Term Patent Security Agreement” shall mean an agreement
substantially in the form of Exhibit 5 hereto.

“Second Lien Term Trademark Security Agreement” shall mean an agreement
substantially in the form of Exhibit 6 hereto.

“Securities Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Securities Account.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Term Collateral Account” shall mean any Deposit Account or Securities Account
(i) established by the First Lien Collateral Agent (or, at any time after the
Discharge of First Lien Obligations, by the Collateral Agent) at its office and
subject to its Control or (ii) subject to its second priority perfected security
interest, in each case, into which any proceeds of Term Loan Collateral (as such
term is defined in the Intercreditor Agreement) shall be deposited pursuant to
the terms of the Intercreditor Agreement and the Security Documents.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof) (except for
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
said Act has been filed), together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof and
amendments thereto, (iii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or fu-

 

--------------------------------------------------------------------------------



-10-

 

ture infringements thereof, (iv) rights corresponding thereto throughout the
world and (v) rights to sue for past, present and future infringements thereof.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority.

SECTION 1.2.          Interpretation. The rules of interpretation specified in
the Credit Agreement (including Section 1.02 thereof) shall be applicable to
this Agreement.

SECTION 1.3.          Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.

SECTION 1.4.          Perfection Certificate. The Collateral Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral and schedules thereto are and shall at all times remain a
part of this Agreement.

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1.          Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

 

(i)

all Accounts;

 

(ii)

all Equipment, Goods, Inventory and Fixtures;

 

(iii)

all Documents, Instruments and Chattel Paper;

 

(iv)

all Letters of Credit and Letter-of-Credit Rights;

 

--------------------------------------------------------------------------------



-11-

 

 

(v)

all Securities Collateral;

 

(vi)

all Investment Property;

 

(vii)

all Intellectual Property Collateral;

 

(viii)

the Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate;

 

(ix)

all General Intangibles;

 

(x)

all Money and all Deposit Accounts;

 

(xi)

all Supporting Obligations;

 

(xii)

all books and records relating to the Pledged Collateral; and

 

(xiii)

to the extent not covered by clauses (i) through (xii) of this sentence, all
other personal property of such Pledgor, whether tangible or intangible, and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property and (i)
the Pledgors shall from time to time at the reasonable request of the Collateral
Agent give written notice to the Collateral Agent identifying in reasonable
detail the Excluded Property and shall provide to the Collateral Agent such
other information regarding the Excluded Property as the Collateral Agent may
reasonably request and (ii) from and after the Closing Date, no Pledgor shall
permit to become effective in any document creating, governing or providing for
any material permit, license or agreement a provision that would prohibit the
creation of a Lien on such material permit, license or agreement in favor of the
Collateral Agent unless such Pledgor believes, in its reasonable judgment, that
such prohibition is usual and customary in transactions of such type.

It is further understood and agreed that, notwithstanding anything herein to the
contrary, at any time that the Intercreditor Agreement is in effect, any Control
Collateral that is required to be delivered to the Collateral Agent hereunder
shall be delivered to the Control Agent and the Control Agent shall act as agent
of the Collateral Agent and the Secured Parties with respect to all Control
Collateral.

 

--------------------------------------------------------------------------------



-12-

 

SECTION 2.2.          Filings. (a) Each Pledgor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the Pledgor
or in which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.

(b)          Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements of the type
described in clause (a) above relating to the Pledged Collateral if filed prior
to the date hereof, with the Collateral Agent delivering a copy of such filing
to the applicable Pledgor.

(c)          Each Pledgor hereby further authorizes the Collateral Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including the Second Lien Copyright Security Agreement, the Second
Lien Patent Security Agreement and the Second Lien Trademark Security Agreement,
or other documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Pledgor hereunder,
without the signature of such Pledgor, and naming such Pledgor where permitted
by law, as debtor, and the Collateral Agent, as secured party.

(d)          Each Pledgor hereby agrees to notify the Collateral Agent when an
Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
the Lanham Act, 15 U.S.C. § 1051 has been filed in the United States Patent and
Trademark Office in respect of any “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of such Act within 30
days of the end of the fiscal quarter in which such filing is made.

SECTION 2.3.       Second and Third Priority Nature of Liens. (i) The lien
granted to the Collateral Agent pursuant to this Agreement shall be, with
respect to the Term Loan Collateral (as defined in the Intercreditor Agreement),
a second priority lien (second only to the lien securing the First Lien
Obligations (as defined in the Intercreditor Agreement) and Permitted Liens, and
(ii) the lien granted to the Collateral Agent pursuant to this Agreement shall
be, with respect to the ABL Collateral (as defined in the Intercreditor
Agreement), a third priority lien

 

--------------------------------------------------------------------------------



-13-

 

(second to both the liens securing the Revolving Obligations and the First Lien
Obligations (each as defined in the Intercreditor Agreement) and Permitted Liens
and the exercise of any right or remedy by the Collateral Agent hereunder is
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
Notwithstanding anything herein to the contrary, prior to the Discharge of First
Lien Obligations or the Revolving Obligations, as applicable, (i) the
requirements of this Agreement to endorse, sign or deliver Term Loan Collateral
to the Collateral Agent shall be deemed satisfied by endorsement, assignment or
delivery of such Collateral to the First Lien Collateral Agent (as bailee for
the Collateral Agent), or (ii) the requirements of this Agreement to endorse,
sign or deliver ABL Collateral to the Collateral Agent shall be deemed satisfied
by endorsement, assignment or delivery of such Collateral to the First Lien
Collateral Agent or the Revolving Collateral Agent (each as bailee for the
Collateral Agent) or the Control Agent, and (iii) any endorsement, assignment or
delivery to the First Lien Collateral Agent or the Revolving Collateral Agent
(each as bailee for the Collateral Agent) or the Control Agent shall be deemed
an endorsement, assignment or delivery to the Collateral Agent for all purposes
hereunder.

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1.          Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that (assuming continuing possession by the Collateral
Agent of any such Securities Collateral constituting Certificated Securities),
the Collateral Agent has a perfected security interest therein prior to all
other Liens on such Securities Collateral except, with respect to any Equity
Interests of Subsidiaries, for Permitted Liens which have priority over, or are
pari passu with, the security interest on such Securities Collateral by
operation of law or pursuant to the Intercreditor Agreement, and with respect to
any other Securities Collateral, except for Permitted Liens. Each Pledgor hereby
agrees that all certificates, agreements or instruments representing or
evidencing Securities Collateral acquired by such Pledgor after the date hereof
shall promptly (but in any event within ten Business Days after receipt thereof
by such Pledgor) be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto. All certificated Securities Collateral shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent. The Collateral Agent shall have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Collateral Agent or any of its nominees or

 

--------------------------------------------------------------------------------



-14-

 

endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder. In addition, upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall have the right at any time to
exchange certificates representing or evidencing Securities Collateral for
certificates of smaller or larger denominations.

SECTION 3.2.          Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a perfected
security interest in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof prior to all other Liens on
such Securities Collateral except, with respect to any Equity Interests of
Subsidiaries, for Permitted Liens which have priority over, or are pari passu
with, the security interest on such Pledged Securities by operation of law or
pursuant to the Intercreditor Agreement, and with respect to any other
uncertificated Pledged Securities, except for Permitted Liens. Each Pledgor
hereby agrees that if any of the Pledged Securities are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable law, (i) cause (or, if the issuer is not a
Subsidiary, use commercially reasonable efforts to cause) the issuer to execute
and deliver to the Collateral Agent an acknowledgment of the pledge of such
Pledged Securities substantially in the form of Exhibit 1 hereto or such other
form that is reasonably satisfactory to the Collateral Agent, (ii) if necessary
or desirable to perfect a security interest in such Pledged Securities, cause
(or, if the issuer is not a Subsidiary, use commercially reasonable efforts to
cause) such pledge to be recorded on the equityholder register or the books of
the issuer, execute any customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Collateral Agent the right to
transfer such Pledged Securities under the terms hereof, and (iii) after the
occurrence and during the continuance of any Event of Default, upon request by
the Collateral Agent, (A) cause (or, if the issuer is not a Subsidiary, use
commercially reasonable efforts to cause) the Organization Documents of each
such issuer to be amended to provide that such Pledged Securities shall be
treated as “securities” for purposes of the UCC and (B) cause (or, if the issuer
is not a Subsidiary, use commercially reasonable efforts to cause) such Pledged
Securities to become certificated and delivered to the Collateral Agent in
accordance with the provisions of Section 3.1. Each Pledgor hereby agrees that
if any of the Pledged Securities not issued by any Subsidiary of such Pledgor
are at any time not evidenced by certificates of ownership, such Pledgor shall
enter agreements granting “control” to the Collateral Agent with respect to such
uncertificated Pledged Securities or take any other action reasonably requested
by the Collateral Agent in order to perfect security interest therein prior to
all other Liens on such Pledged Securities except, with respect to any Equity
Interests of Subsidiaries, for Permitted Liens which have priority over, or are
pari passu with, the security interest on such Pledged Securities by operation
of law or pursuant to the Intercreditor Agreement, and with respect to any other
uncertificated Pledged Securities, except for Permitted Liens.

SECTION 3.3.          Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Pledged Collateral have been delivered to the Col-

 

--------------------------------------------------------------------------------



-15-

 

lateral Agent in completed and, to the extent necessary or appropriate, duly
executed form for filing in each governmental, municipal or other office
specified in Schedule 7 to the Perfection Certificate. Each Pledgor agrees that
at the sole cost and expense of the Pledgors, such Pledgor will maintain the
security interest created by this Agreement in the Pledged Collateral as a
perfected security interest subject only to Permitted Liens and prior to all
other Liens on such Pledged Collateral except for Permitted Liens.

SECTION 3.4.          Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a)          Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 11 to the Perfection
Certificate. Each Instrument and each item of Tangible Chattel Paper in excess
of $500,000 listed in Schedule 11 to the Perfection Certificate has been
properly endorsed, assigned and delivered to the Collateral Agent, accompanied
by instruments of transfer or assignment duly executed in blank. If at any time
any amount in excess of $500,000 then payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly (but in any event within ten Business Days after receipt thereof)
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify.

(b)          Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 14 to the Perfection
Certificate. The Collateral Agent has a perfected security interest in each such
Deposit Account (other than any Excluded Account and the BofA Accounts), which
security interest is perfected by Control. With respect to each BofA Account,
the Borrower shall within 60 days of the date hereof either (i) provide evidence
reasonably acceptable to the Collateral Agent that it has closed such BofA
Account or (ii) deliver to the Collateral Agent a Deposit Account Control
Agreement with respect to such BofA Account duly executed by the Borrower and
Bank of America, N.A in its capacity as account bank. No Pledgor shall hereafter
establish and maintain any Deposit Account (other than any Excluded Account)
unless (1) it shall have given the Collateral Agent 10 days’ prior written
notice of its intention to establish such new Deposit Account with a Bank,
(2) such Bank shall be reasonably acceptable to the Collateral Agent and
(3) such Bank and such Pledgor shall have duly executed and delivered to the
Collateral Agent a Deposit Account Control Agreement with respect to such
Deposit Account within 15 days of the establishment of such Deposit Account (or
such longer period of time as the Collateral Agent may agree to in writing). The

 

--------------------------------------------------------------------------------



-16-

 

Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any instructions directing the disposition of funds from time to time
credited to any Deposit Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to any Deposit Account
unless an Event of Default has occurred and is continuing. The second and third
sentences of this Section 3.4(b) shall not apply to any Term Collateral Accounts
for which the Collateral Agent is the Bank. No Pledgor shall grant Control of
any Deposit Account to any person other than the Revolving Administrative Agent,
First Lien Collateral Agent and the Collateral Agent.

(c)          Securities Accounts and Commodity Accounts. (i) As of the date
hereof, no Pledgor has any Securities Accounts or Commodity Accounts other than
those listed in Schedule 14 to the Perfection Certificate. The Collateral Agent
has a perfected security interest in each such Securities Account and Commodity
Account, which security interest is perfected by Control (except with respect to
any Securities Account that is an Excluded Account). No Pledgor shall hereafter
establish and maintain any Securities Account or Commodity Account with any
Securities Intermediary or Commodity Intermediary unless (1) it shall have given
the Collateral Agent 10 days’ prior written notice of its intention to establish
such new Securities Account or Commodity Account with such Securities
Intermediary or Commodity Intermediary, (2) such Securities Intermediary or
Commodity Intermediary shall be reasonably acceptable to the Collateral Agent
and (3) such Securities Intermediary or Commodity Intermediary, as the case may
be, and such Pledgor shall have duly executed and delivered a Control Agreement
with respect to such Securities Account (except with respect to any Securities
Account that is an Excluded Account) or Commodity Account, as the case may be
within 15 days of the establishment of such Securities Account or Commodity
Account (or such longer period of time as the Collateral Agent may agree to in
writing). Each Pledgor shall accept any cash and Investment Property in trust
for the benefit of the Collateral Agent and within two (2) Business Days of
actual receipt thereof, deposit any and all cash and Security Entitlements
received by it into a Deposit Account or Securities Account subject to
Collateral Agent’s Control or, if in the ordinary course of business, an
Excluded Account. The Collateral Agent agrees with each Pledgor that the
Collateral Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this Section 3.4(c) shall not
apply to any Financial Assets credited to a Term Collateral Account for which
the Collateral Agent is the Securities Intermediary. No Pledgor shall grant
Control over any Investment Property to any Person other than the Revolving
Administrative Agent, First Lien Collateral Agent and the Collateral Agent.

(ii)    As between the Collateral Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and

 

--------------------------------------------------------------------------------



-17-

 

the risk of loss of, damage to, or the destruction of the Investment Property
and Pledged Securities, whether in the possession of, or maintained as a
Security Entitlement or deposit by, or subject to the Control of, the Collateral
Agent, a Securities Intermediary, a Commodity Intermediary, any Pledgor or any
other person.

(d)          Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 11 to the
Perfection Certificate. If any amount in excess of $500,000 payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Electronic Chattel Paper or any transferable record, the Pledgor acquiring such
Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof and shall use commercially reasonable efforts to take
such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent, after the Discharge of First Lien Term Obligations, control of
such Electronic Chattel Paper under Section 9-105 of the UCC or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Pledgor that the Collateral Agent will
arrange, pursuant to procedures reasonably satisfactory to the Collateral Agent,
for the Pledgor to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Pledgor with respect to such Electronic Chattel Paper or
transferable record.

(e)          Letter-of-Credit Rights. If any Pledgor is at any time a
beneficiary under a Letter of Credit now or hereafter issued with a face amount
in excess of $500,000, such Pledgor shall promptly notify the Collateral Agent
thereof and such Pledgor shall, at the reasonable request of the Collateral
Agent, use commercially reasonable efforts to, either (i) arrange for the issuer
and any confirmer of such Letter of Credit to consent to an assignment to the
Collateral Agent of the proceeds of any drawing under the Letter of Credit or
(ii) arrange for the Collateral Agent to become the transferee beneficiary of
such Letter of Credit, in each case, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, and with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Credit Agreement.

 

--------------------------------------------------------------------------------



-18-

 

(f)           Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim in excess of $100,000, such Pledgor
shall promptly (and in any event within 10 Business Days) notify the Collateral
Agent in writing signed by such Pledgor of the brief details thereof and, if
such Commercial Tort Claim is in excess of $1,000,000, grant to the Collateral
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.

(g)          Landlord’s Access Agreements and Bailee Letters. Each Pledgor shall
use its commercially reasonable efforts to obtain as soon as practicable after
the date hereof with respect to each leased real property set forth in Schedule
4.01(d)(v) to the Credit Agreement, where such Pledgor maintains Pledged
Collateral, a Bailee Letter and/or Landlord Access Agreement, as applicable, and
use commercially reasonable efforts to obtain a Bailee Letter, a Landlord Access
Agreement and/or landlord’s lien waiver, as applicable, from all such bailees
and landlords, as applicable, who from time to time have possession of any
Pledged Collateral. A Bailee Letter and or a Landlord Access Agreement shall not
be required if the value of the Pledged Collateral held by such bailee or
landlord is less than $1,000,000.

(h)          Motor Vehicles. Upon the reasonable request of the Collateral
Agent, each Pledgor shall deliver to the Collateral Agent originals of the
certificates of title or ownership for the Motor Vehicles (and any other
Equipment covered by certificates of title or ownership) owned by it, with the
Collateral Agent listed as lienholder therein. Such requirement shall not apply
to any such Motor Vehicle (or any such other Equipment) with a fair market value
of $100,000 or less.

SECTION 3.5.          Joinder of Additional Guarantors. The Pledgors shall cause
each Subsidiary of Holdings which, from time to time, after the date hereof
shall be required to pledge any assets to the Collateral Agent for the benefit
of the Secured Parties pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto within ten (10) Business Days of
the date on which it was acquired or created and (ii) a Perfection Certificate,
in each case, within ten (10) Business Days of the date on which it was acquired
or created. With respect to the foregoing in this Section 3.5, upon such
execution and delivery, such Subsidiary shall constitute a “Guarantor” and a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein. The execution and delivery
of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.

 

--------------------------------------------------------------------------------



-19-

 

SECTION 3.6.          Supplements; Further Assurances. Each Pledgor shall take
such further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as a
security interest having at least the perfection and priority described in
Sections 3.1 through 3.4 as provided herein and to preserve and protect the
rights and interests granted to the Collateral Agent hereunder, to carry into
effect the purposes hereof or better to assure and confirm the validity,
enforceability and priority of the Collateral Agent’s security interest in the
Pledged Collateral as a security interest having at least the perfection and
priority described in Sections 3.1 through 3.4 or permit the Collateral Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Pledged Collateral, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Control Agreements, all in form reasonably satisfactory to the
Collateral Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
law to perfect, continue and maintain the validity, enforceability and priority
of the security interest in the Pledged Collateral as a security interest having
at least the perfection and priority described in Sections 3.1 through 3.4 as
provided herein and to preserve the other rights and interests granted to the
Collateral Agent hereunder, as against third parties, with respect to the
Pledged Collateral. Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request by the
Collateral Agent such lists, schedules, descriptions and designations of the
Pledged Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Collateral Agent shall reasonably request for such purposes. If an Event of
Default has occurred and is continuing, the Collateral Agent may institute and
maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Collateral Agent may be advised by counsel shall be necessary
or expedient to prevent any impairment of the security interest in or the
perfection thereof in the Pledged Collateral. All of the foregoing shall be at
the sole cost and expense of the Pledgors.

 

--------------------------------------------------------------------------------



-20-

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1.          Title. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens. In addition, no Liens exist on the
Securities Collateral, other than Permitted Liens.

SECTION 4.2.          Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Collateral Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 7 to the Perfection Certificate, the payment of
all applicable fees, the delivery to and continuing possession by the Collateral
Agent of all Certificated Securities, all Instruments, all Tangible Chattel
Paper and all Documents a security interest in which is perfected by possession,
and the obtaining and maintenance of “control” (as described in the Uniform
Commercial Code as in effect in the applicable jurisdiction) by the
Administrative Agent of all Deposit Accounts, all Securities Accounts, all
Commodities Accounts, all Electronic Chattel Paper, Letter-of-Credit Rights and
all Uncertificated Securities, in each case a security interest in which is
perfected by such “control”, a perfected security interest in all the Pledged
Collateral. To the extent perfection of the security interest in such Pledged
Collateral is required by this Agreement, the security interest and Lien granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on such Pledged Collateral will at all times constitute a
perfected security interest and Lien prior to all other Liens on such Pledged
Collateral except for Permitted Liens.

SECTION 4.3.          Defense of Claims; Transferability of Pledged Collateral.
Subject to Section 6.04 of the Credit Agreement, each Pledgor shall, at its own
cost and expense, defend title to the Pledged Collateral pledged by it hereunder
and the security interest therein and Lien thereon granted to the Collateral
Agent and the priority thereof against all claims and demands of all Persons, at
its own cost and expense, at any time claiming any interest therein adverse to
the Collateral Agent or any other Secured Party other than Permitted Liens.

SECTION 4.4.          Other Financing Statements. It has not filed, nor
authorized any third party to file (nor will there be), any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Collateral Agent pursuant to this Agreement or in favor of any
holder

 

--------------------------------------------------------------------------------



-21-

 

of a Permitted Lien with respect to such Permitted Liens or financing statements
or public notices relating to the termination statements listed on Schedule 9(b)
to the Perfection Certificate. No Pledgor shall execute, authorize or permit to
be filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Pledged Collateral, except financing statements and other
statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Pledgor to the holder of the Permitted Liens.

SECTION 4.5.          Chief Executive Office; Change of Name; Jurisdiction of
Organization. The Collateral Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Pledgors need to be amended as a
result of any of the changes described in Section 6.15 of the Credit Agreement.
If any Pledgor fails to provide information to the Collateral Agent about such
changes on a timely basis, the Collateral Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Collateral Agent needed to have information relating to such changes. The
Collateral Agent shall have no duty to inquire about such changes if any Pledgor
does not inform the Collateral Agent of such changes, the parties acknowledging
and agreeing that it would not be feasible or practical for the Collateral Agent
to search for information on such changes if such information is not provided by
any Pledgor.

SECTION 4.6.          Location of Inventory and Equipment. It shall not locate
any Equipment or Inventory in an aggregate amount exceeding $1,000,000 in value
to any location, other than any location that is listed in the relevant
Schedules to the Perfection Certificate, unless (i) it shall have given the
Collateral Agent written notice thereof within 30 calendar days following such
move, clearly describing such new location and providing such other information
in connection therewith as the Collateral Agent may reasonably request and (ii)
to the extent applicable with respect to such new location, such Pledgor shall
have complied with Section 3.4(g); provided that in no event shall any Equipment
of any Pledgor exceeding $1,000,000 in value in the aggregate be moved after the
date hereof to any location outside of the continental United States, unless the
Pledgor executes any and all documents, financing statements, agreements and
instruments, and takes all such further actions (including the filing and
recording of financing statements, notarizations, fixture filings, mortgages,
deeds of trust and other documents and the delivery of appropriate opinions of
counsel), which the Administrative Agent may reasonably request, to grant,
preserve, protect or perfect the Liens created by the Security Documents in such
Equipment or the validity or priority of any such Lien, all at the expense of
the Pledgor.

SECTION 4.7.          Due Authorization and Issuance. All of the Pledged
Securities issued by a Pledgor or a Subsidiary of a Pledgor existing on the date
hereof have been, and to the extent any such Pledged Securities are hereafter
issued, such Pledged Securities will be, upon such issuance, duly authorized,
validly issued and fully paid and non-assessable to the extent applicable. There
is no amount or other obligation owing by any Pledgor to any issuer of the
Pledged Securities that is a Pledgor or a Subsidiary of a Pledgor in exchange
for or in connection

 

--------------------------------------------------------------------------------



-22-

 

with the issuance of such Pledged Securities or any Pledgor’s status as a
partner or a member of any issuer of such Pledged Securities.

SECTION 4.8.          Consents, etc. In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
Person therefor, then, upon the reasonable request of the Collateral Agent, such
Pledgor agrees to use its commercially reasonable efforts to assist and aid the
Collateral Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.

SECTION 4.9.          Pledged Collateral. All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Pledged Collateral, is accurate and
complete in all material respects. The description of the Pledged Collateral on
the schedules to the Perfection Certificate is accurate and complete in all
material respects as to Pledged Collateral of the type required to be described
therein.

SECTION 4.10.        Insurance. In the event that the proceeds of any insurance
claim are paid to any Pledgor after the Collateral Agent has exercised its right
to foreclose in accordance with the terms of this Agreement, such Net Cash
Proceeds shall be held in trust for the benefit of the Collateral Agent and
immediately after receipt thereof shall be paid to the Collateral Agent for
application in accordance with the Credit Agreement.

 

SECTION 4.11.

Term Collateral Accounts.

(a)         Each Pledgor shall deposit (and shall direct each applicable account
debtor to deposit) into a Term Collateral Account (i) all Net Cash Proceeds of
any Asset Sale in excess of $1,000,000 in the aggregate in any fiscal year
pending their application pursuant to Section 2.03(b) of the Credit Agreement,
subject to Pledgors’ right of withdrawal under Section 4.11(b), and (ii) any
proceeds of Term Loan Collateral (as such term is defined in the Intercreditor
Agreement), including any proceeds of any sale or other disposition of Inventory
that is sold (1) at any time after commencement of an Insolvency or Liquidation
Proceeding with respect to any Pledgor, and (2) at any time after the expiration
of a 10-day period after the Collateral Agent delivers a written notice of an
Event of Default to the Revolving Administrative Agent with a copy to the
Borrower (which notice is not revoked by the Collateral Agent).

 

(b)          The Pledgors shall have a right to withdraw money from the Term
Collateral Accounts and otherwise carry out transactions in the Term Collateral
Accounts until they receive a notice from the Collateral Agent at any time after
the occurrence and during the continuation of an Event of Default of the
Collateral Agent’s exercise of its sole control with respect to such Term
Collateral Accounts, after which time the Pledgors shall have no access to the
Term Col-

 

--------------------------------------------------------------------------------



-23-

 

lateral Accounts until such time as all Events of Default shall have been cured
or waived and no Event of Default is continuing.

 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1.          Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
Person, accept the same in trust for the benefit of the Collateral Agent and
promptly (but in any event within ten Business Days after receipt thereof)
deliver to the Collateral Agent a pledge amendment, duly executed by such
Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Collateral Agent shall for all purposes
hereunder be considered Pledged Collateral.

 

SECTION 5.2.

Voting Rights; Distributions; etc.

(a)          So long as no Event of Default shall have occurred and be
continuing and the Collateral Agent shall not have delivered the applicable
notice under Section 5.2(c):

(i)     Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which would reasonably be expected to have a Material Adverse Effect.

(ii)    Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Collateral Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within ten Business Days after receipt thereof) delivered to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement).

 

--------------------------------------------------------------------------------



-24-

 

(b)          So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.

(c)          Upon the occurrence and during the continuance of any Event of
Default upon notice from the Collateral Agent to the Pledgors that it is
exercising its rights under Section 5.2(c)(i) and/or (ii), subject to the terms
of the Intercreditor Agreement:

(i)     All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and, after the Discharge of First Lien Term
Obligations, all such rights shall thereupon become vested in the Collateral
Agent, which shall thereupon have the sole right to exercise such voting and
other consensual rights.

(ii)    All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and, after the Discharge of First Lien Term
Obligations, all such rights shall thereupon become vested in the Collateral
Agent, which shall thereupon have the sole right to receive and hold as Pledged
Collateral such Distributions.

(d)          Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(c)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(c)(ii) hereof.

(e)          All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and, after the Discharge of First Lien Term Obligations, shall
immediately be paid over to the Collateral Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).

SECTION 5.3.          Defaults, etc. Each Pledgor hereby represents and warrants
that (i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Pledgor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such

 

--------------------------------------------------------------------------------



-25-

 

Pledgor by any Person with respect thereto, and (iii) as of the date hereof,
there are no certificates, instruments, documents or other writings (other than
the Organization Documents and certificates representing such Pledged Securities
that have been delivered to the Collateral Agent) which evidence any Pledged
Securities of such Pledgor.

SECTION 5.4.          Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.

(a)          In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.

(b)          In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be.

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1.          Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, subject to the terms of the Intercreditor Agreement, and for no other
purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Pledgor wherever the same may be located. Such license shall
include reasonable access to media in which the licensed items may be recorded
or stored and to computer programs used for the compilation or printout hereof.

SECTION 6.2.          Protection of Collateral Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any

 

--------------------------------------------------------------------------------



-26-

 

Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, except as shall be
consistent with such Pledgor’s commercially reasonable business judgment,
(iii) not permit to lapse or become abandoned any Material Intellectual Property
Collateral, and not settle or compromise any pending or future litigation or
administrative proceeding with respect to any such Material Intellectual
Property Collateral, in either case except as shall be consistent with such
Pledgor’s commercially reasonable business judgment, (iv) upon such Pledgor
obtaining knowledge thereof, promptly notify the Collateral Agent in writing of
any event which may be reasonably expected to materially and adversely affect
the value or utility of any Material Intellectual Property Collateral or the
rights and remedies of the Collateral Agent in relation thereto including a levy
or threat of levy or any legal process against any Material Intellectual
Property Collateral, (v) not license any Intellectual Property Collateral other
than licenses entered into by such Pledgor in, or incidental to, the ordinary
course of business, or amend or permit the amendment of any of the licenses in
any manner that would materially impair the value of any Intellectual Property
Collateral or the Lien on and security interest in the Intellectual Property
Collateral created therein hereby, without the consent of the Collateral Agent,
(vi) diligently keep adequate records respecting all Material Intellectual
Property Collateral and (vii) furnish to the Collateral Agent from time to time
upon the Collateral Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to any
Intellectual Property Collateral as the Collateral Agent may from time to time
request.

SECTION 6.3.          After-Acquired Property. If any Pledgor shall at any time
after the date hereof (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
the provisions hereof shall automatically apply thereto and any such item
enumerated in the preceding clause (i) or (ii) shall automatically constitute
Intellectual Property Collateral as if such would have constituted Intellectual
Property Collateral at the time of execution hereof and be subject to the Lien
and security interest created by this Agreement without further action by any
party. Each Pledgor shall within 30 days of the end of each fiscal quarter
provide to the Collateral Agent written notice of any of the foregoing and
confirm the attachment of the Lien and security interest created by this
Agreement to any rights described in clauses (i) and (ii) above by execution of
an instrument in form reasonably acceptable to the Collateral Agent and the
filing of any instruments or statements as shall be reasonably necessary to
create, preserve, protect or perfect the Collateral Agent’s security interest in
such Intellectual Property Collateral. Further, each Pledgor authorizes the
Collateral Agent to modify this Agreement by amending Schedules 12(a) and 12(b)
to the Perfection Certificate to include any Intellectual Property Collateral of
such Pledgor acquired or arising after the date hereof.

 

--------------------------------------------------------------------------------



-27-

 

SECTION 6.4.          Litigation. Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, subject to pre-existing rights and licenses, the Collateral Agent
shall have the right but shall in no way be obligated to file applications for
protection of the Intellectual Property Collateral and/or bring suit in the name
of any Pledgor, the Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder. In the event of
suit against any Intellectual Property Collateral, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all reasonable, out-of-pocket costs and expenses incurred
by the Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 10.04 of the Credit Agreement. In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Collateral Agent, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Material Intellectual Property Collateral by any Person.

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1.          Maintenance of Records. Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Receivable, in a
manner consistent with prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.

 

--------------------------------------------------------------------------------



-28-

 

SECTION 7.2.          Legend. Each Pledgor shall legend, at the request of the
Collateral Agent made at any time during the continuance of an Event of Default
and in form and manner reasonably satisfactory to the Collateral Agent, the
Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.

SECTION 7.3.          Modification of Terms, etc. No Pledgor shall rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business or as permitted by the Credit Agreement, or extend or renew any such
obligations except in the ordinary course of business or as permitted by the
Credit Agreement, or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business or as permitted by the Credit Agreement, without
the prior written consent of the Collateral Agent, which shall not be
unreasonably withheld, delayed or conditioned. Each Pledgor shall timely fulfill
all obligations on its part to be fulfilled under or in connection with the
Receivables.

SECTION 7.4.          Collection. Each Pledgor shall cause to be collected from
the Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors.

ARTICLE VIII

 

TRANSFERS

SECTION 8.1.          Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as expressly permitted
by the Credit Agreement.

 

--------------------------------------------------------------------------------



-29-

 

ARTICLE IX

 

REMEDIES

SECTION 9.1.          Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies, in
each case subject to the terms of the Intercreditor Agreement:

(i)      Personally, or by agents or attorneys, immediately take possession of
the Pledged Collateral or any part thereof, from any Pledgor or any other person
who then has possession of any part thereof with or (to the fullest extent
permitted by applicable law) without notice or process of law, and for that
purpose may enter upon any Pledgor’s premises where any of the Pledged
Collateral is located, remove such Pledged Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Pledged Collateral and use in connection with such removal and possession any
and all services, supplies, aids and other facilities of any Pledgor;

(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt of available funds therefor)
pay such amounts to the Collateral Agent;

(iii)   Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Pledged Collateral or any
part thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv)   Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending

 

--------------------------------------------------------------------------------



-30-

 

further action by the Collateral Agent and (C) while the Pledged Collateral
shall be so stored and kept, provide such security and maintenance services as
shall be necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 9.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Collateral Agent shall be entitled
to a decree requiring specific performance by any Pledgor of such obligation;

(v)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi)   Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii)               Exercise all the rights and remedies of a secured party on
default under the UCC, and the Collateral Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price

 

--------------------------------------------------------------------------------



-31-

 

at which the Pledged Collateral or any part thereof may have been sold, assigned
or licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree.

SECTION 9.2.          Notice of Sale. Each Pledgor acknowledges and agrees that,
to the extent notice of sale or other disposition of the Pledged Collateral or
any part thereof shall be required by law, ten (10) days’ prior notice to such
Pledgor of the time and place of any public sale or of the time after which any
private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. To the extent permitted by
applicable law, no notification need be given to any Pledgor if it has signed,
after the occurrence and during the continuance of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3.          Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. To the extent permitted by applicable law, any
sale of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Pledgor and against any and all persons claiming or attempting to claim the
Pledged Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under such Pledgor.

 

SECTION 9.4.

Certain Sales of Pledged Collateral.

(a)          Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a

 

--------------------------------------------------------------------------------



-32-

 

commercially reasonable manner and that, except as may be required by applicable
law, the Collateral Agent shall have no obligation to engage in public sales.

(b)          Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.

(c)          Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Collateral Agent, for the benefit of the Collateral Agent, cause
any registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

--------------------------------------------------------------------------------



-33-

 

(d)          If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(e)          Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and to the fullest extent
permitted by applicable law such Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred and is continuing or that
all of the Secured Obligations shall have been paid in full.

 

SECTION 9.5.

No Waiver; Cumulative Remedies.

(a)          No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall the Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guaranties. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law or otherwise available.

(b)          In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 9.6.          Certain Additional Actions Regarding Intellectual
Property. Subject to the terms of the Intercreditor Agreement, if any Event of
Default shall have occurred and be continuing, upon the written demand of the
Collateral Agent, each Pledgor shall execute and deliver to the Collateral Agent
an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and Goodwill and such other documents as are necessary or appropriate
to carry out the intent and purposes hereof.

 

--------------------------------------------------------------------------------



-34-

 

ARTICLE X

 

APPLICATION OF PROCEEDS

SECTION 10.1.        Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement and the Intercreditor Agreement.

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1.

Concerning Collateral Agent.

(a)          The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement and the Intercreditor
Agreement. The Collateral Agent shall have the right hereunder to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking action (including the release or substitution of the
Pledged Collateral), in accordance with this Agreement and the Credit Agreement,
and subject to the Intercreditor Agreement. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

(b)          The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Collateral

 

--------------------------------------------------------------------------------



-35-

 

Agent or any other Secured Party has or is deemed to have knowledge of such
matters or (ii) taking any necessary steps to preserve rights against any person
with respect to any Pledged Collateral.

(c)          The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d)          If any item of Pledged Collateral also constitutes collateral
granted to the Collateral Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Collateral Agent, in its sole discretion, shall select
which provision or provisions shall control.

SECTION 11.2.        Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen's, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the
provisions, if any, of the Credit Agreement. Any and all reasonable amounts so
expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 10.04 of the Credit Agreement. Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full power and
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument consistent with the terms of the
Credit Agreement, this Agreement and the other Security Documents which the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof (but the Collateral Agent shall not be obligated to and shall have no
liability to such Pledgor or any third party for

 

--------------------------------------------------------------------------------



-36-

 

failure to so do or take action). The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Pledgor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

SECTION 11.3.        Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person to the extent permitted by the Credit Agreement, and such other
person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party, herein or otherwise, subject however, to the
provisions of the Credit Agreement and, in the case of a Secured Party that is a
party to a Swap Contract or Treasury Management Agreement, such Swap Contract or
Treasury Management Agreement.

SECTION 11.4.        Termination; Release. (a) When all the Secured Obligations
have been paid in full (other than contingent indemnification obligations) and
the Commitments of the Lenders to make any Loan under the Credit Agreement shall
have expired or been sooner terminated, this Agreement shall terminate and the
Pledged Collateral shall be released from the Lien of this Agreement, all
without further delivery of any instrument or further action by any party, and
all rights in the Collateral shall revert to the applicable Pledgor. Upon such
release, the Collateral Agent shall, upon the request and at the sole cost and
expense of the Pledgors, assign, transfer and deliver to Pledgor, against
receipt and without recourse to or warranty by the Collateral Agent except as to
the fact that the Collateral Agent has not encumbered the released assets, such
of the Pledged Collateral or any part thereof to be released (in the case of a
release) as may be in possession of the Collateral Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof, and, with respect
to any other Pledged Collateral, proper documents and instruments (including
UCC-3 termination financing statements or releases) acknowledging the
termination hereof or the release of such Pledged Collateral, as the case may
be.

(b)          If any of the Pledged Collateral is sold, transferred or otherwise
disposed of by any Pledgor in a transaction permitted by the Credit Agreement
(other than any sale, transfer or disposition to another Pledgor), then the Lien
created pursuant to this Agreement in such Pledged Collateral shall be released,
and the Administrative Agent, at the request and sole expense of such Pledgor,
shall execute and deliver to such Pledgor all releases or other documents
reasonably necessary or desirable for the release of such Pledged Collateral
from the security interests created hereby; provided that Borrower shall provide
to the Collateral Agent evidence of such transaction’s compliance with the
Credit Agreement as the Collateral Agent shall reasonably request.

 

--------------------------------------------------------------------------------



-37-

 

SECTION 11.5.        Modification in Writing. Subject to the terms of the
Intercreditor Agreement, no amendment, modification, supplement, termination or
waiver of or to any provision hereof, nor consent to any departure by any
Pledgor therefrom, shall be effective unless the same shall be made in
accordance with the terms of the Credit Agreement and unless in writing and
signed by the Collateral Agent. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by any Pledgor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement or any other document evidencing the Secured Obligations, no notice to
or demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.

SECTION 11.6.        Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7.        Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 10.14 and 10.15 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8.        Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

SECTION 11.9.        Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.

SECTION 11.10.     Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

SECTION 11.11.     No Credit for Payment of Taxes or Imposition. Such Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under

 

--------------------------------------------------------------------------------



-38-

 

the Credit Agreement, and such Pledgor shall not be entitled to any credit
against any other sums which may become payable under the terms thereof or
hereof, by reason of the payment of any Taxes on the Pledged Collateral or any
part thereof.

SECTION 11.12.     No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13.     No Release. Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any Person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. Anything herein to the
contrary notwithstanding, neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any contracts, agreements and
other documents included in the Pledged Collateral by reason of this Agreement,
nor shall the Collateral Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder. The obligations of each Pledgor
contained in this Section 11.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Loan Documents.

SECTION 11.14.     Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of:

(i)     any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

 

--------------------------------------------------------------------------------



-39-

 

(ii)    any lack of validity or enforceability of the Credit Agreement, any Swap
Contract or Treasury Management Agreement or any other Loan Document, or any
other agreement or instrument relating thereto;

(iii)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Swap Contract,
Treasury Management Agreement or any other Loan Document or any other agreement
or instrument relating thereto;

(iv)   any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Swap Contract,
Treasury Management Agreement or any other Loan Document except as specifically
set forth in a waiver granted pursuant to the provisions of Section 11.5 hereof;
or

(vi)   any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor other than the payment in full of
all Secured Obligations.

SECTION 11.15.     Intercreditor Agreement. The Collateral Agent acknowledges
and agrees that any provision of this Agreement to the contrary notwithstanding,
no Pledgor shall be required to act or refrain from acting in a manner that is
inconsistent with the terms and provisions of the Intercreditor Agreement.
Notwithstanding any provision to the contrary contained herein, the terms of
this Agreement, the Liens created hereby and the rights and remedies of the
Collateral Agent hereunder are subject to the terms of the Intercreditor
Agreement. In the event of any conflict between the terms of this Agreement and
the Intercreditor Agreement, the terms of the Intercreditor Agreement shall
govern.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

FOAMEX L.P.,

as Pledgor

By: FMXI, LLC, its Managing General Partner

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

FOAMEX INTERNATIONAL INC.,

as Pledgor

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

FMXI, LLC,

as Pledgor

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

FOAMEX ASIA, INC.,

as Pledgor

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

 

--------------------------------------------------------------------------------



-2-

FOAMEX LATIN AMERICA, INC.,

as Pledgor

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

FOAMEX MEXICO, INC.,

as Pledgor

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

FOAMEX CARPET CUSHION LLC,

as Pledgor

 

By:

/s/ George L. Karpinski

 

Name:

George L. Karpinski

 

Title:

Vice President

BANK OF AMERICA, N.A.,

as Collateral Agent

 

By:

/s/ Mollie S. Canup

 

Name:

Mollie S. Canup

 

Title:

Vice President

 

 